Appellate Case: 21-1273     Document: 010110743146       Date Filed: 09/22/2022     Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                        September 22, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  WESTLEY YBARRA,

        Plaintiff - Appellant,

  v.                                                           No. 21-1273
                                                  (D.C. No. 1:19-CV-01828-PAB-NRN)
  ROBERT DICK, Case Manager III,                                (D. Colo.)
  Sterling Correctional Facility; JOHN/JANE
  DOE, #1, Intelligence Officer, Sterling
  Correctional Facility; JOHN/JANE DOE,
  #2, Associate Warden, Sterling
  Correctional Facility; JOHN/JANE DOE,
  #3, Warden, Sterling Correctional Facility;
  JOHN/JANE DOE, #4, Intelligence
  Officer, Colorado State Penitentiary;
  JOHN/JANE DOE, #5, Manager III,
  Colorado State Penitentiary; JACKIE
  MCCALL, Associate Warden, Colorado
  State Penitentiary; STEVE OWENS,
  Warden, Colorado State Penitentiary; EVA
  LITTLE, Lieutenant, Colorado Department
  of Corrections,

        Defendants - Appellees.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before PHILLIPS, McHUGH, and ROSSMAN, Circuit Judges.

       *
         After examining the briefs and appellate record, this panel has determined
 unanimously to honor the parties’ request for a decision on the briefs without oral
 argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
 submitted without oral argument. This order and judgment is not binding precedent,
 except under the doctrines of law of the case, res judicata, and collateral estoppel. It
 may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
 and 10th Cir. R. 32.1.
Appellate Case: 21-1273    Document: 010110743146      Date Filed: 09/22/2022      Page: 2



                          _________________________________

       Westley Ybarra, proceeding pro se,1 appeals the district court’s dismissal of

 this 42 U.S.C. § 1983 action. The district court found the mandatory administrative

 exhaustion provisions of the Prison Litigation Reform Act of 1995 (PLRA) applied

 and rejected Mr. Ybarra’s arguments that he had no available administrative

 remedies. It therefore dismissed the case because Mr. Ybarra failed to exhaust his

 available administrative remedies. Exercising jurisdiction under 28 U.S.C. § 1291,

 we affirm.

                                    I. Background

       Mr. Ybarra is an inmate housed by the Colorado Department of Corrections

 (CDOC). Before he entered CDOC custody, Mr. Ybarra testified against a member

 of the 211 gang in a murder trial. While in CDOC custody, members of the 211 gang

 allegedly assaulted him several times over the course of about a decade.

       During this timeframe, Mr. Ybarra “submitted informal grievances to CDOC

 officials requesting that he be placed in protective custody and was told by CDOC

 personnel that there was nothing they could do.” R. at 70. Mr. Ybarra never filed a

 formal grievance relating to the CDOC’s failure to protect him from harm at the

 hands of other inmates. See id. at 64–67, 70. He brought this § 1983 action,




       1
         Because Mr. Ybarra proceeds pro se, we construe his filings liberally but do
 not serve as his advocate. See Garrett v. Selby Connor Maddux & Janer, 425 F.3d
 836, 840 (10th Cir. 2005).

                                           2
Appellate Case: 21-1273     Document: 010110743146        Date Filed: 09/22/2022     Page: 3



 claiming various CDOC employees violated his constitutional rights by failing to

 protect him from harm at the hands of other prisoners.2

       Various defendants moved to dismiss the case because Mr. Ybarra failed to

 exhaust his administrative remedies. The magistrate judge converted the motion into

 a motion for summary judgment and recommended that it be granted. Mr. Ybarra

 objected to the magistrate judge’s recommendation. The district court overruled Mr.

 Ybarra’s objections and adopted the magistrate judge’s recommendation in the order

 on appeal.

                                      II. Discussion

 A. Standard of Review

       “We review the grant of summary judgment de novo . . . .” Est. of Beauford v.

 Mesa Cnty., 35 F.4th 1248, 1261 (10th Cir. 2022). “The court shall grant summary

 judgment if the movant shows that there is no genuine dispute as to any material fact

 and that the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

 “While the movant bears the burden of showing the absence of a genuine issue of

 material fact, the movant need not negate the non-movant’s claim, but need only

 point to an absence of evidence to support the non-movant’s claim.” Wolf v.

 Prudential Ins. Co. of Am., 50 F.3d 793, 796 (10th Cir. 1995). “Once the moving

 party has identified a lack of a genuine issue of material fact, the nonmoving party

 has the burden to cite to specific facts showing that there is a genuine issue for trial.”


       2
          CDOC officials transferred Mr. Ybarra to protective custody before he filed
 this suit.
                                             3
Appellate Case: 21-1273    Document: 010110743146         Date Filed: 09/22/2022     Page: 4



 May v. Segovia, 929 F.3d 1223, 1234 (10th Cir. 2019) (internal quotation marks

 omitted). “The summary judgment standard requires us to construe the facts in the

 light most favorable to the nonmovant and to draw all reasonable inferences in its

 favor.” Est. of Beauford, 35 F.4th at 1261.

       “We also review de novo the finding that [Mr. Ybarra] failed to exhaust his

 administrative remedies.” May, 929 F.3d at 1234 (internal quotation marks omitted).

 B. Legal Background

       The PLRA provides “[n]o action shall be brought with respect to prison

 conditions under section 1983 of this title, or any other Federal law, by a prisoner

 confined in any jail, prison, or other correctional facility until such administrative

 remedies as are available are exhausted.” 42 U.S.C. § 1997e(a). The PLRA’s

 exhaustion requirement is mandatory; an inmate may not bring any action “absent

 exhaustion of available administrative remedies.” Ross v. Blake, 578 U.S.

 632, 638 (2016); see also Porter v. Nussle, 534 U.S. 516, 532 (2002) (“[T]he PLRA’s

 exhaustion requirement applies to all inmate suits about prison life, whether they

 involve general circumstances or particular episodes, and whether they allege

 excessive force or some other wrong.”). To exhaust administrative remedies an

 inmate “must complete the administrative review process in accordance with the

 applicable procedural rules—rules that are defined not by the PLRA, but by the

 prison grievance process itself.” Jones v. Bock, 549 U.S. 199, 218 (2007) (citation

 and internal quotation marks omitted). And “[a]n inmate who begins the grievance

 process but does not complete it is barred from pursuing a § 1983 claim under [the]

                                             4
Appellate Case: 21-1273    Document: 010110743146       Date Filed: 09/22/2022      Page: 5



 PLRA for failure to exhaust his administrative remedies.” Thomas v. Parker, 609

 F.3d 1114, 1118 (10th Cir. 2010) (internal quotation marks omitted).

       “The only limit to § 1997e(a)’s mandate is the one baked into its text: An

 inmate need exhaust only such administrative remedies as are ‘available.’” Ross,

 578 U.S. at 648. “Although a defendant carries the burden of proving that the

 plaintiff did not exhaust his administrative remedies, once the defendant has carried

 that burden, the onus falls on the plaintiff to show that remedies were unavailable to

 him.” May, 929 F.3d at 1234 (brackets and internal quotation marks omitted). The

 Supreme Court considers three types of administrative remedies to be unavailable,

 “although [they are] officially on the books”: (1) a procedure hindered by officers’

 inability or unwillingness to provide relief, (2) an administrative scheme “so opaque

 that it becomes, practically speaking, incapable of use,” and (3) a remedy thwarted by

 prison administrators’ “machination, misrepresentation, or intimidation.” Ross,

 578 U.S. at 643–44.

 C. Analysis

       Mr. Ybarra does not dispute the district court’s finding that the PLRA’s

 exhaustion provision, 42 U.S.C. § 1997e(a), required him to exhaust his available

 administrative remedies before filing suit. Nor does he dispute the district court’s

 finding that he “did not use the required grievance procedures to complain

 administratively about the claims he makes in this lawsuit.” R. at 79. But he argues

 § 1997e(a) does not bar his suit because (1) the CDOC did not countenance use of the

 grievance system for seeking his desired remedy of a transfer to protective custody,

                                            5
Appellate Case: 21-1273     Document: 010110743146       Date Filed: 09/22/2022    Page: 6



 (2) he followed the informal procedures required to request protective custody, and

 (3) he should be excused from the exhaustion requirement because CDOC officials

 engaged in machinations designed to deceive him into believing he had no available

 administrative remedies.

       To support his first argument, Mr. Ybarra asserts he wanted a transfer to

 protective custody. And he contends that because CDOC grievance procedures do

 not apply to transfer requests, the grievance procedures were not an applicable

 avenue for exhausting his claims. We reject this argument.

       Each claim in the amended complaint asserted officials were “deliberately

 indifferent to [Mr. Ybarra’s] security issues and failed to protect him from harm at

 the hands of other prisoners in violation of the cruel and unusual punishment clause

 of the Eighth Amendment to the United States Constitution.” R. at 28, 30, 32–34, 37.

 It is undisputed that CDOC grievance procedures allowed Mr. Ybarra to “file a

 grievance for placing him in an unsafe living condition or failing to protect him.” Id.

 at 87 (citing id. at 66). We therefore agree with the district court that because Mr.

 Ybarra’s suit “allege[d] failure to protect and placement in unsafe living conditions,

 which are grievable issues,” “the grievance procedure was available to [Mr. Ybarra]

 and he was required to administratively exhaust before bringing suit.” Id. at 87–88.

       This result obtains even though Mr. Ybarra could not seek his preferred

 remedy of transfer to protective custody through the grievance procedure. See Booth

 v. Churner, 532 U.S. 731, 734 (2001) (holding inmate had to “complete a prison

 administrative process that could provide some sort of relief on the complaint stated,

                                            6
Appellate Case: 21-1273    Document: 010110743146        Date Filed: 09/22/2022     Page: 7



 but no money,” even though the inmate’s suit sought only money damages); Jernigan

 v. Stuchell, 304 F.3d 1030, 1032 (10th Cir. 2002) (“Even where the ‘available’

 remedies would appear to be futile at providing the kind of remedy sought, the

 prisoner must exhaust the administrative remedies available.”). “[O]ne of the

 purposes of the exhaustion requirement is to force an inmate to go through the

 administrative process which in turn might afford prison officials the opportunity to

 take some corrective action that would preclude litigation.” Beaudry v. Corr. Corp.

 of Am., 331 F.3d 1164, 1167 (10th Cir. 2003). Had Mr. Ybarra attempted to grieve

 the CDOC’s alleged failure to put him in safe living conditions or protect him from

 an assault by the 211 gang, it is reasonable to expect that CDOC officials could have

 applied their professional expertise to devise a solution to the problem. See id. at

 1167 (“[T]he fact that prison authorities did have the power to render some of the

 relief requested by plaintiffs puts this case squarely within the ambit of Booth.”).

       Mr. Ybarra next argues his informal requests for protective custody satisfied

 the exhaustion requirement. We disagree. “[E]xhaustion of administrative remedies

 . . . means using all steps that the agency holds out.” Woodford v. Ngo, 548 U.S. 81,

 90 (2006) (emphasis added); see also Little v. Jones, 607 F.3d 1245, 1249 (10th Cir.

 2010) (“[A]n inmate may only exhaust by properly following all of the steps laid out

 in the prison system’s grievance procedure.” (emphasis added)). As just discussed,

 the CDOC’s formal grievance procedures provided Mr. Ybarra with an available

 avenue for seeking redress beyond seeking transfer to protective custody. See Booth,

 532 U.S. at 736 (“[A] remedial scheme is ‘available’ where . . . the administrative

                                            7
Appellate Case: 21-1273    Document: 010110743146         Date Filed: 09/22/2022      Page: 8



 process has authority to take some action in response to a complaint, but not the

 remedial action an inmate demands to the exclusion of all other forms of redress.”).

 And because Mr. Ybarra did not pursue that avenue, he did not exhaust his available

 remedies. Cf. Ross v. Cnty. of Bernalillo, 365 F.3d 1181, 1187 (10th Cir. 2004)

 (“When there is no possibility of any further relief, the prisoner’s duty to exhaust

 available administrative remedies is complete.”), abrogated on other grounds by

 Jones v. Bock, 549 U.S. 199 (2007).

       Mr. Ybarra finally argues CDOC officials “‘thwart[ed] [him] from taking

 advantage of [the] grievance process through machination,’” Aplt. Opening Br. at 3c

 (quoting Ross, 578 U.S. at 644). He contends the CDOC “set up [its] grievance

 system in such a way as to deter, or trick, inmates into believing that their issues are

 not grievable” so that it can use the inmates’ failure to administratively exhaust

 claims to secure victory in any suit the inmates might bring. Id.

       To succeed on this argument, Mr. Ybarra had to point to evidence showing

 “(1) the . . . machination . . . actually did deter him from lodging a grievance and

 (2) the . . . machination . . . would deter a reasonable inmate of ordinary firmness and

 fortitude from lodging a grievance.” May, 929 F.3d at 1235 (brackets and internal

 quotation marks omitted). The district court found that Mr. Ybarra failed to make the

 required showing on the second prong. Mr. Ybarra does not challenge this finding on

 appeal, so we affirm it. See Nixon v. City & Cnty. of Denver, 784 F.3d 1364, 1366,

 1369 (10th Cir. 2015) (stating that the appellant must “explain what was wrong with

 the reasoning that the district court relied on in reaching its decision” and affirming

                                             8
Appellate Case: 21-1273    Document: 010110743146       Date Filed: 09/22/2022    Page: 9



 district court’s decision where the “opening brief contain[ed] nary a word to

 challenge the basis of” that decision); see also Garrett, 425 F.3d at 840–41 (stating

 that even unrepresented litigants must present an argument citing the record and

 providing legal authority).

                                    III. Conclusion

       We affirm the district court’s judgment. We grant Mr. Ybarra’s motion for

 leave to proceed on appeal without prepayment of costs and fees, but he must

 continue making partial payments until the entire filing fee has been paid. See 28

 U.S.C. § 1915(b)(1).


                                            Entered for the Court


                                            Veronica S. Rossman
                                            Circuit Judge




                                            9